*596MEMORANDUM **
Defendant Christian Zavala-AIvarez appeals from the district court’s April 30, 2007 judgment and commitment order. Specifically, Mr. Zavala-AIvarez objects to a special condition of his supervised release which requires him to report to his probation officer within 72 hours of any reentry into the United States during the period of court-ordered supervision.
We have reviewed the record and the opening brief and conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Further, we upheld the identical condition of supervised release challenged here in United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir.2006); see also United States v. Abbouchi, 502 F.3d 850, 859 (9th Cir.2007).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.